Citation Nr: 1629337	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee condition. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1951 to July 1955.  

This matter comes to Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2016, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

This record in this matter consists solely of electronic claims files and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran testified at his May 2016 hearing that he was receiving treatment at the Tinton Falls VA Community-Based Outpatient Clinic (CBOC).  These records should be obtained upon remand.

Next, the Veteran's VA medical center (VAMC) records show that the Veteran reported knee reconstruction in 1993.  The Veteran should be contacted and treatment records from this surgery should be obtained if possible.

Finally, the Veteran has not yet been afforded a VA examination for his claimed right knee condition.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Board notes that the Veteran's service treatment records are not available as they were lost in a fire.  However, the Veteran testified at his Board hearing that in basic training he was doing deep knee bends and jumping jacks when he came down on the right knee and heard it pop, and then it swelled up.  He stated it was diagnosed at the time as sprained knee at sick call, then later as torn cartilage.  The Veteran is competent to give evidence about what he experienced in service, including a swollen knee, as it is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Veteran has a current right knee condition, McLendon element (1); and competent lay evidence that he experienced an injury during basic training during service, McLendon element (2).  There are also reports of continuing symptoms thereafter.  In the instant case, there is no VA examination opinion related to service connection for a right knee condition.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a right knee condition.  Accordingly, a VA examination is necessary. 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding relevant VAMC records, including from the Tinton Falls CBOC.

2.  With appropriate authorization from the Veteran, obtain his outstanding 1993 medical records from his knee reconstruction.

3.  Schedule the Veteran for the appropriate to determine the nature and etiology of the Veteran's claimed right knee condition.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should identify the current diagnosis regarding the right knee.  The examiner must provide an opinion as to whether the Veteran's right knee condition had its onset in service or is otherwise related to service, to include as related to any in-service disease, event, or injury.

The examiner should consider the Veteran's competent lay statements that in basic training he was doing deep knee bends and jumping jacks when he came down on the right knee and heard it pop, and then it swelled up; and that it was diagnosed at the time as sprained knee at sick call, then later as torn cartilage.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 
4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




